UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22584 Guggenheim Equal Weight Enhanced Equity Income Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:June 30 Date of reporting period:October 27, 2011 – June 30, 2012 Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: JUNE 30, 2012 GEQ | ANNUAL REPORT Guggenheim Equal Weight Enhanced Equity Income Fund WWW.GUGGENHEIMFUNDS.COM/GEQ .YOUR LINK TO THE LATEST, MOST UP-TO-DATE INFORMATION ABOUT THE GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/geq, you will find: · Daily, weekly and monthly data on share prices, net asset values, distributions and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Guggenheim Partners Investment Management, LLC and Guggenheim Funds Investment Advisors, LLC are continually updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. June 30, 2012 DEAR SHAREHOLDER We thank you for your investment in the Guggenheim Equal Weight Enhanced Equity Income Fund (the “Fund”). This report covers the Fund’s performance for the initial fiscal period from the Fund’s inception date of October 27, 2011, through June 30, 2012. The Fund’s investment objective is to provide a high level of risk-adjusted total return with an emphasis on current income. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the initial fiscal period from the Fund’s inception date of October 27, 2011, through June 30, 2012, the Fund returned 5.30% on an NAV basis and -2.57% on a market price basis. The closing price of the Fund’s shares as of June 30, 2012, was $18.61, which represented a discount of 3.27% to the NAV of $19.24. The Fund’s initial public offering price was $20.00 and its NAV at inception was $19.10. Past performance does not guarantee future results. The market price of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. Guggenheim Funds Investment Advisors, LLC (the “Adviser”) serves as the investment adviser to the Fund. Guggenheim Partners Investment Management, LLC (“GPIM”) serves as the Fund’s Options Strategy Sub-Adviser, responsible for the management of the Fund’s options strategy. Security Investors, LLC serves as the Equity Strategy Sub-Adviser, responsible for managing the underlying equity portfolio. Each of the Adviser and the two sub-advisers is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm with more than $160 billion in assets under management and supervision. The Fund seeks to achieve its investment objective primarily through a two-part strategy. Under normal circumstances, the Fund invests substantially all of its managed assets in a portfolio of common stocks included in the S&P 500 Equal Weight™ Index in equal weight. In addition, the Fund utilizes a call option writing strategy to seek to generate current income and potentially mitigate overall portfolio volatility. In connection with the implementation of its strategy, the Fund currently uses leverage through a credit facility provided by a large multi-national financial institution. As of June 30, 2012, the amount of leverage was approximately 16% of the Fund’s total assets. Although the use of financial leverage by the Fund may create an opportunity for increased return for the common shares, it also results in additional risks and can magnify the effect of any losses. There can be no assurance that a leveraging strategy will be successful during any period during which it is employed. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 31 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the potential benefits of compounding returns over time. To learn more about the Fund’s performance and investment strategy, we encourage you to read the Questions & Answers section of the report, which begins on page 4. We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/geq. Sincerely, Donald C. Cacciapaglia Chief Executive Officer Guggenheim Equal Weight Enhanced Equity Income Fund July 31, 2012 GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT l 3 QUESTIONS & ANSWERS June 30, 2012 Guggenheim Equal Weight Enhanced Equity Income Fund (the “Fund”) is managed by a team of seasoned professionals. Guggenheim Funds Investment Advisors, LLC (the “Adviser”) is responsible for overall management of the Fund. The Fund’s investment sub-adviser responsible for the management of the Fund’s options strategy (“Options Strategy Sub-Adviser”) is Guggenheim Partners Investment Management, LLC (“GPIM”). The options strategy is managed by a team that includes Farhan Sharaff, Assistant Chief Investment Officer; Jayson Flowers, Managing Director; and Jamal Pesaran, CFA, Portfolio Manager. Security Investors, LLC (“Security Investors”) serves as the sub-adviser responsible for managing the underlying equity portfolio (“Equity Strategy Sub-Adviser”). The team at Security Investors includes Ryan Harder, CFA, Portfolio Manager, and James R. King, CFA, Portfolio Manager. Each of the Adviser, the Options Strategy Sub-Adviser and the Equity Strategy Sub-Adviser is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm with more than $160 billion in assets under management. In the following interview, the investment team discusses the market environment and the Fund’s performance for the initial fiscal period from the Fund’s inception date of October 27, 2011, through June 30, 2012. Please describe the Fund’s objective and strategy. The Fund’s investment objective is to provide a high level of risk-adjusted total return with an emphasis on current income. The Fund seeks to achieve its investment objective primarily through a two-part strategy. Under normal circumstances, the Fund invests substantially all of its managed assets in a portfolio of common stocks included in the S&P 500 Equal Weight™ Index (the “Index”) in equal weight. In addition, the Fund utilizes a call option writing strategy to seek to generate current income and potentially mitigate overall portfolio volatility. The Index has the same constituents as the S&P 500® Index (“S&P 500”), a capitalization-weighted index comprised of 500 common stocks, chosen by Standard & Poor’s Financial Services LLC on a statistical basis, but each company in the Index is assigned an equal weight instead of being assigned a weight based on the relative market capitalizations of such companies. The Fund’s equity portfolio will be rebalanced quarterly so that each stock in the Fund’s portfolio will have the same target weighting as every other stock in the portfolio. While the Fund generally expects to invest in substantially all of the stocks included in the Index, the Fund may also seek to obtain exposure through investments in other investment funds, other securities and/or financial instruments that are intended to correlate with or replicate the characteristics of exposure to stocks included in the Index or the Index generally. The Fund utilizes a call option writing strategy to seek to generate current income and potentially mitigate overall portfolio volatility. The Fund’s options strategy follows the Options Strategy Sub-Adviser’s proprietary dynamic rules-based methodology, GPIM’s “Portable Volatility Monetization Strategy”SM. The Options Strategy Sub-Adviser initially expects to implement the Fund’s options strategy by selling (i.e. writing) call options on securities indices, exchange-traded funds (“ETFs”) that track securities indices, baskets of securities and other instruments, which will include securities that are not held by the Fund. As this strategy involves uncovered option writing, it may result in less volatility mitigation than, and may be subject to more risks compared to, option strategies involving writing options on securities held by the Fund. There can be no assurance that the Fund’s use of call options will be successful. The Fund currently employs leverage through a credit facility provided by a large multi-national financial institution. As of June 30, 2012, the amount of leverage was approximately 16% of the Fund’s total assets. Although the use of financial leverage by the Fund may create an opportunity for increased return for the common shares, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with the financial leverage proceeds are greater than the cost of the financial leverage, then the common shares’ return will be greater than if financial leverage had not been used. Conversely, if the income and gains from the securities purchased with the financial leverage is less than the cost of the financial leverage then the return on the common shares will be less than if financial leverage, had not been used. There can be no assurance that a leveraging strategy will be implemented or that it will be successful during any period during which it is employed. Under normal market conditions, the Fund seeks overall portfolio volatility that, after giving effect to the Fund’s option writing strategy and use of leverage, approximates that of the broad equity market. There can be no assurance that the Fund will achieve its investment objective or be able to structure its investments as anticipated. Please provide an overview of the economic and market environment between the Fund’s inception date and June 30, 2012. The securities markets, both in the U.S. and around the world, were affected by uncertainties on multiple fronts during the Fund’s initial fiscal period ending June 30, 2012. Although the U.S. economy demonstrated considerable momentum in the closing months of 2011 and the first quarter of 2012, market sentiment turned negative as concerns over the health of the euro member nations and slowing growth in China threatened the global recovery. The market weakened, and investors demonstrated a preference for lower-risk stocks with higher dividend yields. Recent economic data cast doubt on what had previously appeared to be the movement of the U.S. economy into a self-sustaining expansion in the wake of the worst recession in generations. Retail sales for June were weak, fueling fears that the economy is stalling after gaining ground earlier this year. On the positive side, industrial production and manufacturing output 4 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT QUESTIONS & ANSWERS continued June 30, 2012 edged up in June. There have even been some signs of growth in housing starts, providing the first signs of sustained good news in the housing market in several years. In late June, the U.S. Department of Commerce confirmed the previous report that gross domestic product (GDP) grew at an annual rate of 1.9% for the first quarter of 2012, following a growth rate of 3.0% in the fourth quarter of 2011. However, a recent survey conducted by the National Association for Business Economics found that 40% of those surveyed believed the economy will grow at a rate of 2% or less over the next year. In the last survey, conducted in April 2012, just 23% expected such slow growth. The recovery is even more tenuous for international economies. While the European Central Bank has taken temporary measures to postpone an immediate crisis in Europe, structural issues remain due to unsustainable debt levels throughout the peripheral European countries. Financial weakness in Europe will likely cause the euro to continue to weaken against other developed currencies. A recession in Europe will negatively affect emerging market economies, particularly China, which rely heavily on exports. For the period between the Fund’s inception date of October 27, 2011, and June 30, 2012, the S&P 500, which is generally regarded as an indicator of the broad U.S. stock market, returned 7.68% and the Index returned 4.72%. The underperformance of the Index versus the S&P 500 reflects the strong performance of the largest stocks in the S&P 500 during the period. Most notably, Apple Inc. (0.2% of the Fund’s long-term investments) was up approximately 44% for the period. Also, large pharmaceutical companies, including Pfizer Inc. and Merck & Co., Inc. (0.2% and 0.2%, respectively, of the Fund’s long-term investments), were quite strong. Recent market conditions indicate that investors are quite fearful, but this perceived fear has not been reflected in the “VIX,” the ticker symbol for the Chicago Board Options Exchange Market Volatility Index, a measure of the implied volatility of S&P 500 options. Often referred to as the “fear index” or the “fear gauge,” it represents a measure of the market’s expectation of stock market volatility. Quoted in percentage points, the VIX represents the expected daily movement in the S&P 500 over the next 30-day period, which is then annualized. A surprising feature of the market during the first half of 2012 was that, even though investors seemed fearful, the VIX never rose above the mid-20s, much lower than recent periods. Usually when investors are fearful, they sell equities and hold cash or buy government securities. But in recent months, instead of retreating from stocks, investors have rotated into what they perceive to be less risky areas of the equity market, meaning large capitalization stocks. This has created an unusual situation where a high level of demand for the largest stocks has outstripped supply of these shares, with the result that the prices of these stocks have been bid up rather dramatically. Typically, investors expect togive up some return in exchange for safety, but, in this market, the very largest stocks have performed best. The S&P 100 Index, which includes the largest 100 stocks in the S&P 500, returned 9.10% for the period from the Fund’s inception date through June 30, 2012, 140 basis points higher than the S&P 500. Taking it a step further, the Russell Top 50 Index (from a different provider, but essentially the largest 50 stocks), returned 10.66% for the same period. How did the Fund perform during the period from its inception date through June 30, 2012? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the initial fiscal period from the Fund’s inception date of October 27, 2011, through June 30, 2012, the Fund returned 5.30% on an NAV basis and -2.57% on a market price basis. The last closing price of the Fund’s shares as of June 30, 2012, was $18.61, which represented a discount of 3.27% to the NAV of $19.24. The Fund’s initial public offering price was $20.00 and its NAV at inception was $19.10. The market value of the Fund’s shares fluctuates from time to time and it may be higher or lower than the Fund’s NAV. The Fund paid distributions of $0.4375 in January and April 2012. The most recent dividend represents an annualized distribution rate of 9.40% based on the Fund’s last closing market price of $18.61 as of June 30, 2012. What strategies were important to the Fund’s performance during this period? As discussed previously, the return of the S&P 500 was higher than the return of the Index during the period covered by this report. Accordingly, the return of the Fund’s underlying portfolio, which replicates the equally-weighted version of the S&P 500, was less than the return of the S&P 500. The dominance of the largest stocks in performance of the S&P 500 meant that the Fund, which has more of a mid-cap portfolio, performed less well than the more familiar capitalization-weighted S&P 500. This underperformance prevailed in all sectors except financial, where ongoing poor performance and negative news from the largest banks resulted in better performance by stocks of smaller financial institutions. The Fund’s option strategy, which is based on a proprietary dynamic rules-based methodology, contributed positively to the Fund’s performance, enabling the Fund to deliver higher total return and much higher income than the underlying portfolio. This is not a typical covered call strategy, but rather a program of writing call options on securities indices, ETFs and other instruments in such a way as to take advantage of the volatility of the market, selecting for option writing those indices for which investors are paying the greatest risk premiums at any given time, with the customized option portfolio carefully selected to complement the underlying portfolio of securities. This strategy offers investors the dual advantages of receiving income from option premiums and potentially dampening the volatility, of the Fund’s portfolio. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT l 5 QUESTIONS & ANSWERS continued June 30, 2012 The program of writing options, mainly selling out-of-the-money calls, generates income equal to approximately 2% of the Fund’s NAV every month. In down markets, the Fund keeps all of this income, providing downside protection; in up markets, of course, some of the capital appreciation is given up due to lack of participation in rising stock prices. The options portfolio also reduced the risk of the Fund, as measured by standard deviation of returns. Over the period from the Fund’s inception date through June 30, 2012, the standard deviation of the Fund’s NAV return was 15.78%, compared with 17.30% for the S&P 500 Index and 19.17% for the Index. Since the Fund’s NAV return was positive, and the cost of leverage was less than the NAV return, leverage also contributed positively to performance. Leverage also contributed to income, since the use of leverage made it possible to own more stocks that pay dividends than would be possible without leverage. Why was the S&P 500 Equal Weight™ Index chosen for the Fund’s portfolio, rather than the more familiar S&P 500 Index? Because the S&P 500 is weighted by market value, it is extremely top-heavy. The top 50 names represent more than 50% of the weight of the S&P 500, and the single top stock has more weight than the bottom 100 stocks combined. This means that performance of the many smaller companies included in the S&P 500 has very little impact on performance of the S&P 500, and it also means that the weighting of any given stock tends to be at its highest just when the stock is peaking. In contrast, the Index provides broader market representation, with less stock-specific risk. The equal weight approach provides meaningful exposure to the mid-cap companies included in the S&P 500, whereas performance the S&P 500 is dominated by the largest stocks. It is disappointing that the Fund, like the Index, has underperformed the S&P 500 in recent months. Based on extensive research, Guggenheim believes that, over the long term, the advantages of the Index, which include smaller capitalization and more emphasis on value, will result in better performance than the S&P 500. It is always difficult to determine exactly what is driving market trends, but the recent strong performance of the largest capitalization stocks appears to result from four major factors: · Fear. Investors are skittish and they perceive mega-cap stocks as being safer. · Valuation. After a decade of underperformance, mega-cap stocks appear cheap relative to mid-caps, based on price-earnings ratios. · Dividends. Wary investors see dividends as a way to reduce risk, and larger companies pay higher dividends. · Momentum. Market trends tend to persist. How did the Fund’s leverage affect performance during this period? Since leverage adds to performance when the cost of leverage is less than the total return generated by investments, the use of leverage contributed to the Fund’s total return during this period. The purpose of leverage (borrowing) is to fund the purchase of additional securities that provide increased income and potentially greater appreciation to common shareholders than could be achieved from an unlevered portfolio. Leverage results in greater NAV volatility and entails more downside risk than an unleveraged portfolio. What is the current outlook for the markets and the Fund, and how is the Fund positioned for this outlook? Despite recent setbacks in the economy, Guggenheim remains fairly optimistic about the U.S. economy. The aggressive monetary policy of the Federal Reserve (the “Fed”), which is now being reinforced by the European Central Bank, is likely to fuel continued modest economic expansion. The United States has become the economic locomotive of the global economy, and the Fed understands that U.S. growth is necessary to reduce domestic unemployment and to provide support to the struggling economies in Europe and Asia. With its combination of equity exposure and option writing for current income and potential mitigation of portfolio volatility, Guggenheim believes the Fund is well positioned to provide investors attractive levels of income and positive returns with moderate volatility in a wide variety of market conditions. Index Definitions Indices are unmanaged and reflect no expenses. It is not possible to invest directly in an index. The Chicago Board Options Exchange Market Volatility Index is a key measure of market expectations of near-term volatility conveyed by the S&P 500 stock index option prices. The Standard & Poor’s 100 Index is a subset of the S&P 500 which includes 100 leading U.S. stocks with exchange-listed options. The Standard & Poor’s 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Standard & Poor’s 500 Equal Weight Index has the same constituents as the S&P 500, but each company is assigned a fixed equal weight. The Russell Top 50 Index measures the performance of the largest companies in the Russell 3000® Index. It includes approximately 50 of the largest securities based on a combination of their market cap and current index membership and represents approximately 40% of the total market capitalization of the Russell 3000. The Russell 3000 Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. equity market. 6 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT June 30, 2012 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. Common Stock Risk Although common stocks have historically generated higher average total returns than debt securities over the long-term, common stocks also have experienced significantly more volatility in those returns and, in certain periods, have significantly under-performed relative to debt securities. The price of common stocks is sensitive to general movements in the stock market and a drop in the stock market may depress the price of common stocks to which the Fund has exposure. Common stock prices fluctuate for several reasons, including changes in investors’ perceptions of the financial condition of an issuer or the general condition of the relevant stock market or when political or economic events affecting the issuers occur. They may also decline due to factors which affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. The value of a particular common stock held by the Fund may decline for a number of other reasons which directly relate to the issuer, such as management performance, financial leverage, the issuer’s historical and prospective earnings, the value of its assets and reduced demand for its goods and services. In addition, common stock prices may be particularly sensitive to rising interest rates, as the cost of capital rises and borrowing costs increase. Common stock in which the Fund may invest is structurally subordinated to preferred stock, bonds and other debt instruments in a company’s capital structure in terms of priority to corporate income and is therefore inherently more risky than preferred securities or debt instruments of such issuers. Options Risk The Fund will implement a call option writing strategy using GPIM’s proprietary options overlay strategy to generate current income from cash premiums received from selling options on securities indices, ETFs and baskets of securities, which will include securities that are not held by the Fund. As this strategy involves uncovered option writing, it may result in less volatility mitigation than, and may be subject to more risks compared to, option strategies involving writing options on securities held by the Fund. Under normal market conditions, the Fund seeks overall portfolio volatility that, after giving effect to the Fund’s option writing strategy and use of leverage, approximates that of the broad equity market. There are various risks associated with the Fund’s call option writing strategy. The purchaser of an index option written by the Fund has the right to any appreciation in the cash value of the index over the strike price on the expiration date. Therefore, as the writer of a covered index call option, the Fund forgoes the opportunity to profit from increases in the index over the strike price of the option. However, the Fund has retained the risk of loss (net of premiums received) should the price of the index decline. Similarly, as the writer of a covered call option on a security or basket of securities held in the Fund’s portfolio, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security or securities covering the call option above the sum of the premium and the exercise price of the call but has retained the risk of loss (net of premiums received) should the price of the underlying security decline. There are special risks associated with uncovered option writing (i.e. writing options on securities not held in the Fund’s portfolio, on indices or on exchange traded funds comprised of such securities or that track such indices), which expose the Fund to potentially significant loss. As the writer of an uncovered call option, the Fund has no risk of loss should the price of the underlying security or index decline, but bears unlimited risk of loss should the price of the underlying security or index increase above the exercise price. The value of options written by the Fund, which will be priced daily, will be affected by, among other factors, changes in the value of underlying securities (including those comprising an index), changes in the dividend rates of underlying securities, changes in interest rates, changes in the actual or perceived volatility of the stock market and underlying securities and the remaining time to an option’s expiration. The value of an option also may be adversely affected if the market for the option is reduced or becomes less liquid. There are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. To the extent that there is a lack of correlation between the index options written by the Fund and the Fund’s portfolio securities, movements in the indexes underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from options premiums. In these and other circumstances, the Fund may be required to sell portfolio securities to satisfy its obligations as the writer of an index call option, when it would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund distributions. Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s after-tax returns. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or The Options Clearing Corporation (the “OCC”) may not at all times be adequate to handle current trading volume; or (vi) one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of options (or a particular class or series of options). If trading were discontinued, the secondary market on that exchange (or in that class or series of options) would cease to exist. However, outstanding options on that exchange that had been issued by the OCC as a result of trades on that exchange would continue to be exercisable in accordance with their terms. In the event that the Fund were unable to close out a call option that it had written on a portfolio security, it would not be able to sell the underlying security unless the option expired without exercise. To the extent that the Fund owns unlisted (or “over-the-counter”) options, the Fund’s ability to terminate these options may be more limited than with exchange-traded options and may involve enhanced risk that counterparties participating in such transactions will not fulfill their obligations. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT l 7 June 30, 2012 The hours of trading for options may not conform to the hours during which the underlying securities for such options are traded. To the extent that the options markets close before the markets for the underlying securities, significant price and rate movements can take place in the underlying markets that cannot be reflected in the options markets. Additionally, the exercise price of an option may be adjusted downward before the option’s expiration as a result of the occurrence of certain corporate events affecting the underlying securities, such as extraordinary dividends, stock splits, mergers or other extraordinary distributions or events. A reduction in the exercise price of an option might reduce the Fund’s capital appreciation potential on underlying securities held by the Fund. The Fund’s options transactions will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which the options are traded. These limitations govern the maximum number of options in each class which may be written or purchased by a single investor or group of investors acting in concert, regardless of whether the options are written or purchased on the same or different exchanges, boards of trade or other trading facilities or are held or written in one or more accounts or through one or more brokers. Thus, the number of options which the Fund may write or purchase may be affected by options written or purchased by other investment advisory clients of the Sub-Advisers. An exchange, board of trade or other trading facility may order the liquidation of positions found to be in excess of these limits, and it may impose other sanctions. Major exchanges on which options and futures are traded have established limits on how much an option or futures contract may decline over various periods of time. If the price of an option increases or decreases more than the established limit, trading in the contract may be suspended for set periods of time. If trading is suspended, the Fund may be unable to purchase or sell options or futures contracts at times that may be desirable or advantageous for the Fund to do so. Trading suspensions may limit the Fund’s ability to achieve its investment objective. The Fund also may be required, in these instances, to “fair value” any options and futures contracts that it currently owns. Although the Fund will generally write options each month, the Options Strategy Sub-Adviser may vary the times when it writes the options when the Options Strategy Sub-Adviser believes it is in the best interest of the Fund to do so (including by not writing options in a particular month or months). Varying the timing of when the Fund will write options may not have the intended effect and the Fund may sustain losses. Income on options on individual stocks will not be recognized by the Fund for tax purposes until an option is exercised, lapses or is subject to a “closing transaction” (as defined by applicable regulations) pursuant to which the Fund’s obligations with respect to the option are otherwise terminated. If the option lapses without exercise or is otherwise subject to a closing transaction, the premiums received by the Fund from the writing of such options will generally be characterized as short-term capital gain. If an option written by the Fund is exercised, the Fund may recognize taxable gain depending on the exercise price of the option, the option premium, and the fair market value of the security underlying the option. The character of any gain on the sale of the underlying security as short-term or long-term capital gain will depend on the holding period of the Fund in the underlying security. In general, distributions received by shareholders of the Fund that are attributable to short-term capital gains recognized by the Fund from its option writing activities will be taxed to such shareholders as ordinary income and will not be eligible for the reduced tax rate applicable to qualified dividend income. Options on indices of securities and sectors of securities that qualify as “section 1256 contracts” will generally be “marked-to-market” for U.S. federal income tax purposes. As a result, the Fund will generally recognize gain or loss on the last day of each taxable year equal to the difference between the value of the option on that date and the adjusted basis of the option. The adjusted basis of the option will consequently be increased by such gain or decreased by such loss. Any gain or loss with respect to options on indices and sectors that qualify as “section 1256 contracts” will be treated as short-term capital gain or loss to the extent of 40% of such gain or loss and long-term capital gain or loss to the extent of 60% of such gain or loss. Because the mark-to-market rules may cause the Fund to recognize gain in advance of the receipt of cash, the Fund may be required to dispose of investments in order to meet its distribution requirements. Mark-to-market losses may be suspended or otherwise limited if such losses are part of a straddle or similar transaction. Financial Leverage Risk Use of financial leverage creates an opportunity for increased income and capital appreciation but, at the same time, creates special risks, including increasing the Fund’s overall portfolio volatility. Under normal market conditions, the Fund seeks overall portfolio volatility that, after giving effect to the Fund’s option writing strategy and use of leverage, approximates that of the broad equity market. There can be no assurance that a leveraging strategy will be utilized or will be successful. The use of financial leverage is a speculative technique that exposes the Fund to greater risk and increased costs than if it were not implemented. Financial leverage involves risks and special considerations for common shareholders, including: • the likelihood of greater volatility of net asset value and dividend rate of the common shares than a comparable portfolio without financial leverage; • the risk that fluctuations in interest rates on borrowings and short-term debt or in the interest or dividend rates on any financial leverage that the Fund must pay will reduce the return to common shareholders; • the effect of financial leverage in a declining market may result in a greater decline in the net asset value of the common shares than if the Fund were not leveraged; • when the Fund uses financial leverage, the investment advisory fees payable to the Adviser and Sub- Advisers will be higher than if the Fund did not use financial leverage; and • financial leverage may increase operating costs, which may reduce total return. The Fund will have to pay interest on its indebtedness, if any, which may reduce the Fund’s returns. This interest expense may be greater than the Fund’s return on the underlying investment. Certain types of indebtedness subject the Fund to covenants in credit agreements relating to asset coverage and portfolio composition requirements. Certain indebtedness issued by the Fund also may subject the Fund to certain restrictions on investments imposed by guidelines of one or more rating agencies, which may issue ratings for such indebtedness. Such guidelines may impose asset coverage or portfolio composition requirements that are more stringent than those imposed by the Investment Company Act of 1940, as amended. It is not anticipated that these covenants or guidelines will impede the Sub-Advisers from managing the Fund’s portfolio in accordance with the Fund’s investment objective and policies. During the time in which the Fund is utilizing financial leverage, the amount of the fees paid to the Adviser and the Sub-Advisers for investment advisory services will be higher than if the Fund did not utilize financial leverage 8 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT June 30, 2012 because the fees paid will be calculated based on the Fund’s Managed Assets, including proceeds of financial leverage. This may create a conflict of interest between the Adviser and the Sub-Advisers, on the one hand, and the common shareholders, on the other hand. Common shareholders bear the portion of the investment advisory fee attributable to the assets purchased with the proceeds of financial leverage, which means that common shareholders effectively bear the entire advisory fee. In order to manage this conflict of interest, the Board of Trustees will receive regular reports from the Adviser and the Sub-Advisers regarding the Fund’s use of financial leverage and the effect of financial leverage on the management of the Fund’s portfolio and the performance of the Fund. In addition, the Fund may engage in certain derivative transactions, including swaps, that have characteristics similar to leverage. To the extent the terms of any such transaction obligate the Fund to make payments, the Fund intends to earmark or segregate cash or liquid securities in an amount at least equal to the current value of the amount then payable by the Fund under the terms of such transaction in accordance with applicable interpretations of the staff of the SEC. To the extent the terms of any such transaction obligate the Fund to deliver particular securities to extinguish the Fund’s obligations under such transactions, the Fund may “cover” its obligations under such transaction by either (i) owning the securities or collateral underlying such transactions or (ii) having an absolute and immediate right to acquire such securities or collateral without additional cash consideration (or, if additional cash consideration is required, having earmarked or segregated cash or liquid securities). Securities so segregated or designated as “cover” will be unavailable for sale by the Sub-Advisers (unless replaced by other securities qualifying for segregation or cover requirements), which may adversely effect the ability of the Fund to pursue its investment objective. Strategic Transactions Risk The Fund may engage in various strategic transactions, including derivatives transactions involving interest rate and foreign currency transactions, swaps, options and futures, for hedging and risk management purposes and to enhance total return. Strategic transactions involve risks, including the imperfect correlation between the value of such instruments and the underlying assets, the possible default of the other party to the transaction and illiquidity of the derivative instruments. Furthermore, the Fund’s ability to successfully use strategic transactions depends on the Sub-Advisers’ ability to predict pertinent market movements, which cannot be assured. The use of strategic transactions may result in losses greater than if they had not been used, may require the Fund to sell or purchase portfolio securities at inopportune times or for prices other than current market values, may limit the amount of appreciation the Fund can realize on an investment or may cause the Fund to hold a security that it might otherwise sell. Additionally, amounts paid by the Fund as premiums and cash or other assets held in margin accounts with respect to strategic transactions are not otherwise available to the Fund for investment purposes. Counterparty Risk The Fund will be subject to credit risk with respect to the counterparties to the derivative contracts purchased by the Fund. If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivative contract due to financial difficulties, the Fund may experience significant delays in obtaining any recovery under the derivative contract in bankruptcy or other reorganization proceeding. The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances. Synthetic Investment Risk As an alternative to holding investments directly, the Fund may also obtain investment exposure through the use of derivative instruments (including swaps, options, forwards, notional principal contracts or customized derivative or financial instruments) to replicate, modify or replace the economic attributes associated with an investment in securities in which the Fund may invest. The Fund may be exposed to certain additional risks should the Sub-Advisers use derivatives as a means to synthetically implement the Fund’s investment strategies. If the Fund enters into a derivative instrument whereby it agrees to receive the return of a security or financial instrument or a basket of securities or financial instruments, it will typically contract to receive such returns for a predetermined period of time. During such period, the Fund may not have the ability to increase or decrease its exposure. In addition, customized derivative instruments will likely be highly illiquid, and it is possible that the Fund will not be able to terminate such derivative instruments prior to their expiration date or that the penalties associated with such a termination might impact the Fund’s performance in a materially adverse manner. Furthermore, derivative instruments typically contain provisions giving the counterparty the right to terminate the contract upon the occurrence of certain events. Such events may include a decline in the value of the reference securities and material violations of the terms of the contract or the portfolio guidelines as well as other events determined by the counter-party. If a termination were to occur, the Fund’s return could be adversely affected as it would lose the benefit of the indirect exposure to the reference securities and it may incur significant termination expenses. Investment Funds Risk Investments in other investment funds present certain special considerations and risks not present in making direct investments in securities in which the Fund may invest. Investments in investment funds involve operating expenses and fees that are in addition to the expenses and fees borne by the Fund. Such expenses and fees attributable to the Fund’s investments in investment funds are borne indirectly by common shareholders. Accordingly, investment in such entities involves expense and fee layering. Investments in investment funds may expose the Fund to an additional layer of financial leverage. To the extent management fees of investment funds are based on total gross assets, it may create an incentive for such entities’ managers to employ financial leverage, thereby adding additional expense and increasing volatility and risk. Recent Market Developments Risk. Global and domestic financial markets have experienced periods of unprecedented turmoil. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Continuing uncertainty as to the status of the euro and the European Monetary Union has created significant volatility in currency and financial markets generally. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact the Fund’s portfolio. Financial market conditions, as well as various social and political tensions in the United States and around the world, have contributed to increased market volatility and may have long-term effects on the United States and worldwide financial markets and cause further economic uncertainties or deterioration in the United States and worldwide. The Adviser and Sub-Adviser do not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the United States and global economies and securities markets. Please see www.guggenheimfunds.com/geq for a more detailed discussion about Fund risks and considerations. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT l 9 FUND SUMMARY (Unaudited) June 30, 2012 Fund Statistics Share Price Common Share Net Asset Value Premium/(Discount) to NAV -3.27% Net Assets ($000) Total Returns (Inception 10/27/11) Market NAV Since Inception - Cumulative -2.57% 5.30% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. For the most recent month-end performance figures, please visit www.guggenheimfunds.com/geq. The investment return and principal value of an investment will fluctuate with changes in the market conditions and other factors so that an investor’s shares, when sold, may be worth more or less than their original cost. % of Portfolio Composition Net Assets Common Stocks 121.3% Short-Term Investments 2.3% Total Investments 123.6% Total Value of Options Written -3.3% Liabilities in excess of Other Assets -0.1% Borrowings -20.2% Net Assets 100.0% % of Long-Term Sector Breakdown* Investments Consumer, Non-cyclical 20.2% Financial 16.2% Consumer, Cyclical 12.7% Industrial 12.2% Technology 10.0% Energy 9.1% Communications 8.3% Utilities 5.9% Basic Materials 5.2% Diversified 0.2% *Securities are classified by sectors that represent broad groupings of industries. Portfolio composition and sector breakdown are subject to change daily. For more information, please visit www.guggenheimfunds.com/geq. The above summaries are provided for informational purposes only and should not be viewed as recommendations. Past performance does not guarantee future results. 10 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT PORTFOLIO OF INVESTMENTS June 30, 2012 Number of Shares Description Value Common Stocks – 121.3% Basic Materials – 6.3% Air Products & Chemicals, Inc.(a) $ 403,489 Airgas, Inc.(a) Alcoa, Inc.(a) Allegheny Technologies, Inc.(a) CF Industries Holdings, Inc.(a) Cliffs Natural Resources, Inc.(a) Dow Chemical Co.(a) Eastman Chemical Co.(a) Ecolab, Inc.(a) EI du Pont de Nemours & Co.(a) FMC Corp.(a) Freeport-McMoRan Copper & Gold, Inc.(a) International Flavors & Fragrances, Inc.(a) International Paper Co.(a) MeadWestvaco Corp.(a) Monsanto Co.(a) Mosaic Co.(a) Newmont Mining Corp.(a) Nucor Corp.(a) PPG Industries, Inc.(a) Praxair, Inc.(a) Sherwin-Williams Co.(a) Sigma-Aldrich Corp.(a) Titanium Metals Corp.(a) United States Steel Corp.(a) Vulcan Materials Co.(a) Communications – 10.1% Amazon.Com, Inc.(a) (b) AT&T, Inc.(a) Cablevision Systems Corp., Class A(a) CBS Corp., Class B(a) CenturyLink, Inc.(a) Cisco Systems, Inc.(a) Comcast Corp., Class A(a) Corning, Inc.(a) Crown Castle International Corp.(a) (b) DIRECTV, Class A(a) (b) Discovery Communications, Inc., Class A(a) (b) eBay, Inc.(a) (b) Expedia, Inc.(a) F5 Networks, Inc.(a) (b) Frontier Communications Corp.(a) Number of Shares Description Value Gannett Co., Inc.(a) $ 460,783 Google, Inc., Class A(a) (b) Harris Corp.(a) Interpublic Group of Cos., Inc.(a) JDS Uniphase Corp.(a) (b) Juniper Networks, Inc.(a) (b) McGraw-Hill Cos., Inc.(a) MetroPCS Communications, Inc.(a) (b) Motorola Solutions, Inc.(a) Netflix, Inc.(a) (b) News Corp., Class A(a) Omnicom Group, Inc.(a) priceline.com, Inc.(a) (b) Scripps Networks Interactive, Inc., Class A(a) Sprint Nextel Corp.(a) (b) Symantec Corp.(a) (b) Time Warner Cable, Inc.(a) Time Warner, Inc.(a) TripAdvisor, Inc.(a) (b) VeriSign, Inc.(a) (b) Verizon Communications, Inc.(a) Viacom, Inc., Class B(a) Walt Disney Co.(a) Washington Post Co., Class B(a) Windstream Corp.(a) Yahoo!, Inc.(a) (b) Consumer, Cyclical – 15.4% Abercrombie & Fitch Co., Class A(a) AutoNation, Inc.(a) (b) AutoZone, Inc.(a) (b) Bed Bath & Beyond, Inc.(a) (b) Best Buy Co., Inc.(a) Big Lots, Inc.(a) (b) BorgWarner, Inc.(a) (b) CarMax, Inc.(a) (b) Carnival Corp. (Panama)(a) Chipotle Mexican Grill, Inc.(a) (b) Cintas Corp.(a) Coach, Inc.(a) Costco Wholesale Corp.(a) CVS Caremark Corp.(a) Darden Restaurants, Inc.(a) Dollar Tree, Inc.(a) (b) See notes to financial statements. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT l 11 PORTFOLIO OF INVESTMENTS continued June 30, 2012 Number of Shares Description Value Consumer, Cyclical (continued) DR Horton, Inc.(a) $ 457,956 Family Dollar Stores, Inc.(a) Fastenal Co.(a) Ford Motor Co.(a) Fossil, Inc.(b) GameStop Corp., Class A(a) Gap, Inc.(a) Genuine Parts Co.(a) Goodyear Tire & Rubber Co.(a) (b) Harley-Davidson, Inc.(a) Harman International Industries, Inc.(a) Hasbro, Inc.(a) Home Depot, Inc.(a) International Game Technology(a) JC Penney Co., Inc.(a) Johnson Controls, Inc.(a) Kohl’s Corp.(a) Lennar Corp., Class A(a) Limited Brands, Inc., Class A(a) Lowe’s Cos., Inc.(a) Macy’s, Inc.(a) Marriott International, Inc., Class A(a) Mattel, Inc.(a) McDonald’s Corp.(a) Newell Rubbermaid, Inc.(a) NIKE, Inc., Class B(a) Nordstrom, Inc.(a) O’Reilly Automotive, Inc.(a) (b) PACCAR, Inc.(a) Pulte Group, Inc.(a) (b) Ralph Lauren Corp.(a) Ross Stores, Inc.(a) Sears Holdings Corp.(a) (b) Southwest Airlines Co.(a) Staples, Inc.(a) Starbucks Corp.(a) Starwood Hotels & Resorts Worldwide, Inc.(a) Target Corp.(a) Tiffany & Co.(a) TJX Cos., Inc.(a) Urban Outfitters, Inc.(a) (b) VF Corp.(a) Walgreen Co.(a) Wal-Mart Stores, Inc.(a) Number of Shares Description Value Whirlpool Corp.(a) $ 400,108 WW Grainger, Inc.(a) Wyndham Worldwide Corp.(a) Wynn Resorts Ltd.(a) Yum! Brands, Inc.(a) Consumer, Non-cyclical – 24.6% Abbott Laboratories(a) Aetna, Inc.(a) Alexion Pharmaceuticals, Inc.(b) Allergan, Inc.(a) Altria Group, Inc.(a) AmerisourceBergen Corp.(a) Amgen, Inc.(a) Apollo Group, Inc., Class A(a) (b) Archer Daniels Midland Co.(a) Automatic Data Processing, Inc.(a) Avery-Dennison Corp.(a) Avon Products, Inc.(a) Baxter International, Inc.(a) Beam, Inc.(a) Becton, Dickinson & Co.(a) Biogen Idec, Inc.(a) (b) Boston Scientific Corp.(a) (b) Bristol-Myers Squibb Co.(a) Brown-Forman Corp., Class B(a) Campbell Soup Co.(a) Cardinal Health, Inc.(a) CareFusion Corp.(a) (b) Celgene Corp.(a) (b) Cigna Corp.(a) Clorox Co.(a) Coca-Cola Co.(a) Coca-Cola Enterprises, Inc.(a) Colgate-Palmolive Co.(a) ConAgra Foods, Inc.(a) Constellation Brands, Inc., Class A(a) (b) Coventry Health Care, Inc.(a) Covidien PLC (Ireland)(a) CR Bard, Inc.(a) DaVita, Inc.(a) (b) Dean Foods Co.(a) (b) DENTSPLY International, Inc.(a) DeVry, Inc.(a) See notes to financial statements. 12 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued June 30, 2012 Number of Shares Description Value Consumer, Non-cyclical (continued) Dr Pepper Snapple Group, Inc.(a) $ 408,231 Edwards Lifesciences Corp.(a) (b) Eli Lilly & Co.(a) Equifax, Inc.(a) Estee Lauder Cos., Inc., Class A(a) Express Scripts Holding Co.(a) (b) Forest Laboratories, Inc.(a) (b) General Mills, Inc.(a) Gilead Sciences, Inc.(a) (b) H&R Block, Inc.(a) Hershey Co.(a) HJ Heinz Co.(a) Hormel Foods Corp.(a) Hospira, Inc.(a) (b) Humana, Inc.(a) Intuitive Surgical, Inc.(a) (b) Iron Mountain, Inc.(a) JM Smucker Co.(a) Johnson & Johnson(a) Kellogg Co.(a) Kimberly-Clark Corp.(a) Kraft Foods, Inc., Class A(a) Kroger Co.(a) Laboratory Corp. of America Holdings(a) (b) Life Technologies Corp.(a) (b) Lorillard, Inc.(a) MasterCard, Inc., Class A(a) McCormick & Co., Inc.(a) McKesson Corp.(a) Mead Johnson Nutrition Co.(a) Medtronic, Inc.(a) Merck & Co., Inc.(a) Molson Coors Brewing Co., Class B(a) Monster Beverage Corp.(b) Moody’s Corp.(a) Mylan, Inc.(a) (b) Patterson Cos., Inc.(a) Paychex, Inc.(a) PepsiCo, Inc.(a) Perrigo Co. Pfizer, Inc.(a) Philip Morris International, Inc.(a) Procter & Gamble Co.(a) Quanta Services, Inc.(a) (b) Number of Shares Description Value Quest Diagnostics, Inc.(a) $ 429,962 Reynolds American, Inc.(a) Robert Half International, Inc.(a) RR Donnelley & Sons Co.(a) Safeway, Inc.(a) SAIC, Inc.(a) St. Jude Medical, Inc.(a) Stryker Corp.(a) Sysco Corp.(a) Tenet Healthcare Corp.(a) (b) Total System Services, Inc.(a) Tyson Foods, Inc., Class A(a) UnitedHealth Group, Inc.(a) Varian Medical Systems, Inc.(a) (b) Watson Pharmaceuticals, Inc.(a) (b) WellPoint, Inc.(a) Western Union Co.(a) Whole Foods Market, Inc.(a) Zimmer Holdings, Inc.(a) Diversified – 0.2% Leucadia National Corp.(a) Energy – 11.0% Alpha Natural Resources, Inc.(a) (b) Anadarko Petroleum Corp.(a) Apache Corp.(a) Baker Hughes, Inc.(a) Cabot Oil & Gas Corp.(a) Cameron International Corp.(a) (b) Chesapeake Energy Corp.(a) Chevron Corp.(a) ConocoPhillips(a) CONSOL Energy, Inc.(a) Denbury Resources, Inc.(a) (b) Devon Energy Corp.(a) Diamond Offshore Drilling, Inc.(a) EOG Resources, Inc.(a) EQT Corp.(a) Exxon Mobil Corp.(a) FMC Technologies, Inc.(a) (b) Halliburton Co.(a) Helmerich & Payne, Inc.(a) Hess Corp.(a) Kinder Morgan, Inc. See notes to financial statements. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT l 13 PORTFOLIO OF INVESTMENTS continued June 30, 2012 Number of Shares Description Value Energy (continued) Marathon Oil Corp.(a) $ 406,486 Marathon Petroleum Corp.(a) Murphy Oil Corp.(a) Nabors Industries Ltd. (Bermuda)(a) (b) National Oilwell Varco, Inc.(a) Newfield Exploration Co.(a) (b) Noble Corp. (Switzerland)(a) (b) Noble Energy, Inc.(a) Occidental Petroleum Corp.(a) ONEOK, Inc.(a) Peabody Energy Corp.(a) Phillips 66(a) (b) Pioneer Natural Resources Co.(a) QEP Resources, Inc.(a) Range Resources Corp.(a) Rowan Companies PLC, Class A (United Kingdom)(a) (b) Schlumberger Ltd. (Curacao)(a) Southwestern Energy Co.(a) (b) Spectra Energy Corp.(a) Sunoco, Inc.(a) Tesoro Corp.(a) (b) Valero Energy Corp.(a) Williams Cos., Inc.(a) WPX Energy, Inc.(a) (b) Financial – 19.6% ACE Ltd. (Switzerland)(a) Aflac, Inc.(a) Allstate Corp.(a) American Express Co.(a) American International Group(a) (b) American Tower Corp., REIT(a) Ameriprise Financial, Inc.(a) Aon PLC (United Kingdom)(a) Apartment Investment & Management Co., Class A, REIT(a) Assurant, Inc.(a) AvalonBay Communities, Inc., REIT(a) Bank of America Corp.(a) Bank of New York Mellon Corp.(a) BB&T Corp.(a) Berkshire Hathaway, Inc., Class B(a) (b) BlackRock, Inc.(a) Boston Properties, Inc., REIT(a) Capital One Financial Corp.(a) Number of Shares Description Value CBRE Group, Inc., Class A(a) (b) $ 400,853 Charles Schwab Corp.(a) Chubb Corp.(a) Cincinnati Financial Corp.(a) Citigroup, Inc.(a) CME Group, Inc.(a) Comerica, Inc.(a) Discover Financial Services(a) E*Trade Financial Corp.(a) (b) Equity Residential, REIT(a) Federated Investors, Inc., Class B(a) Fifth Third Bancorp(a) First Horizon National Corp.(a) Franklin Resources, Inc.(a) Genworth Financial, Inc., Class A(a) (b) Goldman Sachs Group, Inc.(a) Hartford Financial Services Group, Inc.(a) HCP, Inc., REIT(a) Health Care REIT, Inc., REIT(a) Host Hotels & Resorts, Inc., REIT(a) Hudson City Bancorp, Inc.(a) Huntington Bancshares, Inc.(a) IntercontinentalExchange, Inc.(a) (b) Invesco Ltd. (Bermuda)(a) JPMorgan Chase & Co.(a) KeyCorp(a) Kimco Realty Corp., REIT(a) Legg Mason, Inc.(a) Lincoln National Corp.(a) Loews Corp.(a) M&T Bank Corp.(a) Marsh & McLennan Cos., Inc.(a) MetLife, Inc.(a) Morgan Stanley(a) NASDAQ OMX Group, Inc.(a) Northern Trust Corp.(a) NYSE Euronext(a) People’s United Financial, Inc.(a) Plum Creek Timber Co., Inc., REIT(a) PNC Financial Services Group, Inc.(a) Principal Financial Group, Inc.(a) Progressive Corp.(a) Prologis, Inc., REIT(a) Prudential Financial, Inc.(a) Public Storage, REIT(a) See notes to financial statements. 14 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued June 30, 2012 Number of Shares Description Value Financial (continued) Regions Financial Corp.(a) $ 436,732 Simon Property Group, Inc., REIT(a) SLM Corp.(a) State Street Corp.(a) SunTrust Banks, Inc.(a) T Rowe Price Group, Inc.(a) Torchmark Corp.(a) Travelers Cos., Inc.(a) Unum Group(a) US Bancorp(a) Ventas, Inc., REIT(a) Visa, Inc., Class A(a) Vornado Realty Trust, REIT(a) Wells Fargo & Co.(a) Weyerhaeuser Co., REIT(a) XL Group PLC (Ireland)(a) Zions Bancorporation(a) Industrial – 14.8% 3M Co.(a) Agilent Technologies, Inc.(a) Amphenol Corp., Class A(a) Ball Corp.(a) Bemis Co.(a) Boeing Co.(a) Caterpillar, Inc.(a) CH Robinson Worldwide, Inc.(a) Cooper Industries PLC (Ireland) CSX Corp.(a) Cummins, Inc.(a) Danaher Corp.(a) Deere & Co.(a) Dover Corp.(a) Eaton Corp.(a) Emerson Electric Co.(a) Expeditors International of Washington, Inc.(a) FedEx Corp.(a) FLIR Systems, Inc.(a) Flowserve Corp.(a) Fluor Corp.(a) General Dynamics Corp.(a) General Electric Co.(a) Goodrich Corp.(a) Honeywell International, Inc.(a) Number of Shares Description Value Illinois Tool Works, Inc.(a) $ 375,783 Ingersoll-Rand PLC (Ireland)(a) Jabil Circuit, Inc.(a) Jacobs Engineering Group, Inc.(a) (b) Joy Global, Inc.(a) L-3 Communications Holdings, Inc.(a) Leggett & Platt, Inc.(a) Lockheed Martin Corp.(a) Masco Corp.(a) Molex, Inc.(a) Norfolk Southern Corp.(a) Northrop Grumman Corp.(a) Owens-Illinois, Inc.(a) (b) Pall Corp.(a) Parker Hannifin Corp.(a) PerkinElmer, Inc.(a) Precision Castparts Corp.(a) Raytheon Co.(a) Republic Services, Inc.(a) Rockwell Automation, Inc.(a) Rockwell Collins, Inc.(a) Roper Industries, Inc.(a) Ryder System, Inc.(a) Sealed Air Corp.(a) Snap-On, Inc.(a) Stanley Black & Decker, Inc.(a) Stericycle, Inc.(a) (b) TE Connectivity Ltd. (Switzerland)(a) Textron, Inc.(a) Thermo Fisher Scientific, Inc.(a) Tyco International Ltd. (Switzerland)(a) Union Pacific Corp.(a) United Parcel Service, Inc., Class B(a) United Technologies Corp.(a) Waste Management, Inc.(a) Waters Corp.(a) (b) Xylem, Inc. Technology – 12.1% Accenture PLC, Class A (Ireland)(a) Adobe Systems, Inc.(a) (b) Advanced Micro Devices, Inc.(a) (b) Akamai Technologies, Inc.(a) (b) Altera Corp.(a) Analog Devices, Inc.(a) See notes to financial statements. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT l 15 PORTFOLIO OF INVESTMENTS continued June 30, 2012 Number of Shares Description Value Technology (continued) Apple, Inc.(a) (b) $ 400,624 Applied Materials, Inc.(a) Autodesk, Inc.(a) (b) BMC Software, Inc.(a) (b) Broadcom Corp., Class A(a) (b) CA, Inc.(a) Cerner Corp.(a) (b) Citrix Systems, Inc.(a) (b) Cognizant Technology Solutions Corp., Class A(a) (b) Computer Sciences Corp.(a) Dell, Inc.(a) (b) Dun & Bradstreet Corp.(a) Electronic Arts, Inc.(a) (b) EMC Corp.(a) (b) Fidelity National Information Services, Inc.(a) First Solar, Inc.(a) (b) Fiserv, Inc.(a) (b) Hewlett-Packard Co.(a) Intel Corp.(a) International Business Machines Corp.(a) Intuit, Inc.(a) KLA-Tencor Corp.(a) Lam Research Corp.(a) (b) Lexmark International, Inc., Class A(a) Linear Technology Corp.(a) LSI Corp.(a) (b) Microchip Technology, Inc.(a) Micron Technology, Inc.(a) (b) Microsoft Corp.(a) NetApp, Inc.(a) (b) NVIDIA Corp.(a) (b) Oracle Corp.(a) Pitney Bowes, Inc.(a) Qualcomm, Inc.(a) Red Hat, Inc.(a) (b) Salesforce.com, Inc.(a) (b) SanDisk Corp.(a) (b) Seagate Technology PLC (Ireland) Teradata Corp.(a) (b) Teradyne, Inc.(a) (b) Texas Instruments, Inc.(a) Western Digital Corp.(a) (b) Xerox Corp.(a) Xilinx, Inc.(a) Number of Shares Description Value Utilities – 7.2% AES Corp.(a) (b) $ 406,788 AGL Resources, Inc.(a) Ameren Corp.(a) American Electric Power(a) CenterPoint Energy, Inc.(a) CMS Energy Corp.(a) Consolidated Edison, Inc.(a) Dominion Resources, Inc.(a) DTE Energy Co.(a) Duke Energy Corp.(a) Edison International(a) Entergy Corp.(a) Exelon Corp.(a) FirstEnergy Corp.(a) Integrys Energy Group, Inc.(a) NextEra Energy, Inc.(a) NiSource, Inc.(a) Northeast Utilities(a) NRG Energy, Inc.(a) (b) Pepco Holdings, Inc.(a) PG&E Corp.(a) Pinnacle West Capital Corp.(a) PPL Corp.(a) Public Service Enterprise Group, Inc.(a) SCANA Corp.(a) Sempra Energy(a) Southern Co.(a) TECO Energy, Inc.(a) Wisconsin Energy Corp.(a) Xcel Energy, Inc.(a) Total Common Stocks – 121.3% (Cost $197,409,182) Short-Term Investments – 2.3% Money Market – 2.3% Dreyfus Treasury Prime Cash Management Institutional Shares (Cost $3,883,028) Total Investments – 123.6% (Cost $201,292,210) Liabilities in excess of Other Assets – (0.1%) Total Value of Options Written – (3.3%) (Premiums received $4,285,524) Borrowings – (20.2% of Net Assets or 16.3% of Total Investments) Net Assets – 100.0% See notes to financial statements. 16 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued June 30, 2012 Contracts (100 shares Expiration Exercise per contract) Call Options Written Month Price Value Energy Select Sector SPDR Fund July 2012 $ 65.00 $ (360,249) Financial Select Sector SPDR Fund July 2012 iShares Russell 2000 Index Fund July 2012 Materials Select Sector SPDR Fund July 2012 40 NASDAQ 100 Index July 2012 ProShares Ultra Dow30 July 2012 S&P 500 Index July 2012 SPDR Dow Jones Industrial Average ETF July 2012 SPDR S&P MidCap 400 ETF July 2012 Total Value of Options Written - (3.3)% (Premiums received $4,285,524) $ (5,546,489) PLC – Public Limited Company REIT – Real Estate Investment Trust S&P – Standard & Poor’s (a) All or a portion of these securities have been physically segregated in connection with borrowings. As of June 30, 2012, the total amount segregated was $157,998,605. (b) Non-income producing security. Securities are classified by sectors that represent broad groupings of industries. See notes to financial statements. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT l 17 STATEMENT OF ASSETS AND LIABILITIES June 30, 2012 Assets Investments, at value (cost $201,292,210) $ Investments sold receivable Dividends receivable Other assets Total assets Liabilities Borrowings Options written, at value (premiums received of $4,285,524) Investments purchased payable Investment advisory fee payable Interest due on borrowings Administration fee payable Due to custodian Accrued expenses Total liabilities Net Assets $ Composition of Net Assets Common shares, $.01 par value per share; unlimited number of shares authorized, 8,755,240 shares issued and outstanding $ Additional paid-in capital Accumulated net realized loss on investments and options transactions ) Net unrealized appreciation on investments and options transactions Net Assets $ Net Asset Value (based on 8,755,240 common shares outstanding) $ See notes to financial statements. 18 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT STATEMENT OF OPERATIONS For the period October 27, 2011* through June 30, 2012 June 30, 2012 Investment Income Dividends $ Interest Less return of capital distributions received ) Total income $ Expenses Investment advisory fee Interest expense Professional fees Custodian fee Trustees’ fees and expenses Fund accounting Administrative fee Licensing fee Printing expenses NYSE listing fee Transfer agent fee Insurance Miscellaneous Total expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Options Net realized gain (loss) on: Investments Options ) Net change in unrealized appreciation (depreciation) on: Investments Options ) Net realized and unrealized gain on investments and options transactions Net Increase in Net Assets Resulting from Operations $ * Commencement of investment operations See notes to financial statements. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT l 19 STATEMENTS OF CHANGES IN NET ASSETS June 30, 2012 For the Period October 27, 2011* through June 30, 2012 Increase in Net Assets Resulting from Operations Net investment income $ Net realized gain on investments and options Net change in unrealized appreciation on investments and options Net increase in net assets resulting from operations Distributions to Shareholders From and in excess of net investment income ) Return of capital ) ) Capital Share Transactions Net proceeds from the issuance of common shares Common share offering costs charged to paid-in capital ) Net increase from capital share transactions Total increase in net assets Net Assets: Beginning of period End of period (including distributions in excess of net investment income of $0) $ * Commencement of investment operations See notes to financial statements. 20 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT STATEMENT OF CASH FLOWS For the period October 27, 2011* through June 30, 2012 June 30, 2012 Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Used by Operating and Investing Activities: Net unrealized appreciation on investments ) Net unrealized depreciation on options Net realized gain on investments ) Net realized loss on options Purchase of long-term investments ) Cost of written options closed and assigned ) Premiums received on call options written Proceeds from sale of long-term investments Net purchases of short-term investments ) Increase in dividends receivable ) Increase in securities sold receivable ) Increase in other assets ) Increase in payable for securities purchased Increase in advisory fee payable Increase in due to custodian Increase in administration fee payable Increase in interest due on borrowings Increase in accrued expenses and other liabilities Return of capital distributions received Net Cash Used in Operating and Investing Activities ) Cash Flows From Financing Activities: Net proceeds from the issuance of common shares Proceeds from borrowings Payments made on borrowings ) Distributions to common shareholders ) Offering expenses in connection with the issuance of common shares ) Net Cash Provided by Financing Activities Cash at Beginning of Period Cash at End of Period $ – Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest $ * Commencement of investment operations See notes to financial statements. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT l 21 FINANCIAL HIGHLIGHTS June 30, 2012 For the Period October 27, 2011* through June 30, 2012 Net asset value, beginning of period $ (a) Investment operations Net investment income (b) Net realized and unrealized gain on investments and options Total from investment operations Common shares’ offering expenses charged to paid-in-capital ) Distributions to Common Shareholders From and in excess of net investment income ) Return of capital ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return (c) Net asset value % Market value -2.57 % Ratios and supplemental data Net assets end of period (thousands) $ Ratios to Average Net Assets applicable to Common Shares: Total expenses, excluding interest expense %(d) Total expenses, including interest expense %(d) Net investment income (loss), including interest expense %(d) Portfolio Turnover(e) 31 % Senior Indebtedness: Total Borrowings outstanding (in thousands) $ Asset Coverage per $1,000 of indebtedness(f) $ * Commencement of investment operations (a) Before deduction of offering expenses charged to capital. (b) Based on average shares outstanding. (c) Total investment return is calculated assuming a purchase of a common share at the beginning of the period and a sale on the last day of the period reported either at net asset value (NAV) or market price per share. Dividends and distributions are assumed to be reinvested at NAV for NAV returns or the prices obtained under the Fund’s Dividend Reinvestment Plan market value returns. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (d) Annualized (e) Portfolio turnover is not annualized for periods of less than one year. (f) Calculated by subtracting the Fund’s total liabilities (not including borrowings) from the Fund’s total assets and dividing by the total borrowings. See notes to financial statements. 22 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND ANNUAL REPORT NOTES TO FINANCIAL STATEMENTS June 30, 2012 Note 1 – Organization: Guggenheim Equal Weight Enhanced Equity Income Fund (the “Fund”) was organized as a Delaware statutory trust on July 11, 2011. The Fund is registered as a diversified, closed-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund’s investment objective is to provide a high level of risk-adjusted total return with an emphasis on current income. There can be no assurance that the Fund will achieve its investment objectives. The Fund’s investment objectives are considered fundamental and may not be changed without shareholder approval. Note 2 – Accounting Policies: The preparation of the financial statements in accordance with U.S. generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. The following is a summary of significant accounting policies followed by the Fund. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over-the-counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and ask prices on that day. Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price. Preferred stocks are valued at their sales price as of the close of the exchange on which they are traded. Preferred stocks for which the last price is not available are valued at the mean between the last available bid and asked prices on that day. Equity index options are valued at the mean between the last available bid and asked prices on the primary exchange on which they are traded. Exchange-traded options are valued at the mean of the best bid and asked prices at the close on those exchanges on which they are traded. The Fund values money market funds at net asset value. Short-term securities with remaining maturities of 60 days or less, at the time of purchase, are valued at amortized cost, which approximated market value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination should be based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. Money Market Funds are valued at net asset value. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs as described above. The Fund did not have any Level 2 or Level 3 securities during the period ended June 30, 2012. The following table represents the Fund’s investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy at June 30, 2012. Description (value in $000s) Level 1 Level 2 Level 3 Total Assets: Common Stocks $ $
